Citation Nr: 0503279	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-16 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under provisions of 38 U.S.C.A. § 1151 (West 2002).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's daughters


INTRODUCTION

The veteran had active service from  September 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.
 
The appellant testified before the undersigned at a hearing 
at the RO in March 2004.  A transcript of that hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1999 due to pancreatic 
cancer.

2.  His death was not proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination, 
and was not an event reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC under provisions of 38 U.S.C.A. § 1151 
are not met. 38 U.S.C.A. §§ 1151, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.312, 3.358 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the appellant in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In letters dated in June 
and September 2003, the RO notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters in 
effect also advised the appellant to provide any additional 
evidence to support her claim.  In addition, the statement of 
the case and supplemental statement of the case furnished to 
the appellant and the personal hearing she attended in March 
2004 advised her of the opportunity to submit any evidence at 
her disposal to support her claim.  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  The letters also advised the 
appellant to let VA know if there was additional evidence 
that she thought would help support her claim.  In addition, 
the hearing she attended in March 2004 advised her of the 
opportunity to submit any evidence at her disposal to support 
her claim.  

It is noted that the original rating decision on appeal was 
in May 2001.  Notice fully complying the provisions of the 
VCAA was not provided to the appellant until the June and 
September 2003 letters.  Therefore, the appellant did not 
receive proper VCAA notice prior to the initial rating 
decision denying her claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the appellant.  VCAA notice was provided by 
the RO prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the appellant.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  


Background

The veteran's September 1999 record of death showed that his 
primary cause of death was pancreatic cancer.  Several 
statement have been received from the veteran's family 
indicating that the VA Hospital in Louisville, Kentucky 
failed to properly treat the veteran for his pancreatic 
cancer which ultimately caused his death.  Statements 
received in November 1999 from the veteran's children 
indicated that VA treated the veteran for stomach irritation 
for months, and by the time he was diagnosed with cancer by a 
different hospital, the cancer was too advanced to treat.  A 
statement received from the veteran's daughter in January 
2000 indicated that the appellant was not claiming that the 
veteran's pancreatic cancer was due to service.  In a 
statement received in February 2003, the appellant stated 
that in 1998-1999 the veteran was told he had a stomach 
irritation and was treated with Motrin.  She indicated that 
VA never did any testing, and when he went to a private 
hospital he was diagnosed with cancer and the doctor wished 
that they had known about the cancer sooner.  The appellant 
claimed that had the veteran's cancer been detected earlier 
his life could have been prolonged.  In a June 2003 
statement, the appellant asserted that the veteran reported 
to his VA doctor that he had a family history of cancer.  
When his stomach pains increased and he had irregular 
heartbeats, he went to a heart specialist.  The appellant 
claimed the veteran was not screened for cancer by VA, did 
have blood tests, and that it is likely his doctor knew the 
veteran had cancer but did nothing.  

VA medical records from June 1999 showed that the veteran was 
treated for abdominal pain in the center of the abdomen and 
epigastric area.  He reported that he had abdominal pain for 
the last 2 months.  The veteran indicated that he was being 
treated by a private medical doctor, and was on Prilosec 
medication, which the veteran claimed caused the pain to 
worsen.  The records indicated that the veteran was concerned 
because his brother died of colon cancer.  The veteran was 
diagnosed with gastritis, was prescribed Zantac, and a 
possible upper GI for the future was discussed.  VA records 
showed that in July 1999 the veteran requested that his 
Zantac dosage be increased and was seen for an irregular 
heartbeat.  

A July 1999 private radiology report indicated that the 
veteran had epigastic pain, nausea and found the veteran had 
changes compatible with multiple liver metastases, poorly 
defined pancreatic bed.  The report concluded that findings 
were consistent with cholelithiasis and probable gallbladder 
sludge.  Subsequent private radiology reports that same month 
found that the veteran had 1+ gastroesophageal reflux, 
duodenitis without definite ulcer demonstrated, multiple 
lesions throughout the liver consistent with metastatic 
disease, and findings suggesting a mass in the body of the 
pancreas.  

August 1999 private medical records diagnosed the veteran 
with malignant neoplasm of head of pancreas, metastatic to 
the liver.  The records showed the veteran was undergoing 
chemotherapy for pancreatic cancer and metastatic disease to 
the liver.  A private medical doctor in an April 2000 letter 
stated that he first saw the veteran after he was diagnosed 
with presumed pancreatic cancer and that initially his 
general exam was fairly benign although he had metastatic 
disease to the liver.  

During the March 2004 Board hearing, the veteran's family 
reiterated that had the veteran been properly diagnosed by 
the VA hospital, his life may have been prolonged.  The 
appellant testified that the veteran was first treated by VA 
for his stomach in January 1999.  She indicated that in 
August 1999 he went to a private doctor and immediately was 
diagnosed with pancreatic cancer.  She stated that the 
veteran's cancer was advanced and that he had one chemo 
treatment prior to his death.  The veteran's daughter 
testified that she heard her father ask at the VA hospital if 
he had cancer.  She indicated that diagnostic tests were not 
performed and that he was treated with medication.  The 
veteran's other daughter stated that the veteran told her 
that VA ruled out cancer.  

In October 2004, the Board requested an independent medical 
expert opinion regarding the appellant's claim that the 
veteran died as a result of medical treatment provided by VA.  
That same month an independent medical expert opinion was 
received from Dr. T.A.  Dr. T.A., a specialist in oncology 
and hematology, stated he reviewed the veteran's claims 
folder and that it is unlikely that the veteran's death was 
caused by or materially accelerated because of VA healthcare 
providers.  He stated the veteran's pancreatic cancer was 
diagnosed in August 1999 and had symptoms in June 1999.  
During that examination, the veteran reported that he had 
adnominal discomfort for 2 months.  Dr. T.A. stated that the 
average survival of patients with metastatic pancreatic 
cancer is between 3 to 6 months.  Dr. T.A. opined that in 
reviewing the records, he saw no evidence of carelessness, 
negligence, or lack of any proper skill in treating the 
veteran.  The doctor found that there were no material errors 
in judgment or similar instance of fault on VA's part in 
furnishing medical care to the veteran.  He concluded that 
pancreatic cancer is a terrible disease and often is 
diagnosed late, this is the biology of the problem.  This 
malignancy kills the majority of people who have it, and 
patients with disease metastatic to the liver are never cured 
of it.  In a December 2004 informal hearing presentation, the 
veteran's representative claimed that Dr. T.A. did not 
address the issue of VA misdiagnosing the veteran.  The 
representative reiterated the appellant's contention that had 
the veteran's pancreatic carcinoma been properly diagnosed by 
VA, his life would have been prolonged.  

Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Benefits for persons disabled by treatment or vocational 
rehabilitation; (a) Compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and--  
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was--  
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or  
(B) an event not reasonably foreseeable; or  
(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by VA.  
38 U.S.C.A. § 1151.

If it is determined that there is additional disability 
resulting from a disease or injury or aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation training, compensation will be 
payable for such additional disability.  For claims received 
by VA on or after October 1, 1997, see §3.36

 In determining that additional disability exists, the 
following considerations will govern:

		(1) The veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.

			(i) As applied to examinations, the physical 
condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.

			(ii) As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.

 (2) Compensation will not be payable under this 
section for the continuance or natural progress of a disease 
or injury for which the hospitalization, medical or surgical 
treatment, or examination was furnished, unless VA's failure 
to exercise reasonable skill and care in the diagnosis or 
treatment of the disease or injury caused additional 
disability or death that probably would have been prevented 
by proper diagnosis or treatment. Compensation will not be 
payable under this section for the continuance or natural 
progress of a disease or injury for which vocational 
rehabilitation training was provided.

	(c) Cause. In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern:

		(1) It will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.

		(2) The mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of training, hospitalization, medical or 
surgical treatment, or examination.

		(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered. Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358.


Analysis

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  A veteran's death will be considered service 
connected where a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto." 38 C.F.R. § 
3.312(b).  

In this case, the appellant in effect contends that she is 
entitled to dependency and indemnity compensation (DIC) under 
provisions of 38 U.S.C.A. § 1151.  She maintains that the 
veteran would not have died, or in the least would had lived 
longer, had the pancreatic cancer which took his life been 
timely diagnosed and treated by VA.  As set forth above, the 
appellant and her daughters testified as to the veteran's 
symptoms and the treatment or lack thereof he received from 
VA between January and August 1999, when pancreatic cancer 
was diagnosed by a private physician. 

Initially, the Board notes that it is not contended, nor does 
the evidence show, that pancreatic cancer was manifested 
prior to January 1999, well over four decades after the 
veteran's separation from military service.  No evidence has 
been presented to suggest that pancreatic cancer was 
otherwise related to his period of active duty.

The independent medical opinion detailed above was obtained 
to properly address the medical questions presented by this 
case.  The physician who reviewed the evidence at the request 
of the Board, board-certified in oncology, concluded that it 
was unlikely that the veteran's death was caused or 
materially accelerated by VA healthcare providers.  He saw no 
evidence of carelessness, negligence, or lack of any proper 
skill in the treatment given the veteran.  He added that 
there were no material errors in judgment or similar instance 
of fault on the part of VA that materially hastened his 
death.  No medical opinion or other competent medical 
evidence to the contrary has been submitted to support the 
appellant's assertions. 

The Board has also considered the testimony provided by the 
appellant and her daughters at the September 2004 personal 
hearing, which has been given weight as to their observation 
of the veteran's symptoms.  However, it does not appear that 
the appellant or her daughters are medically trained to offer 
any opinion as to causation.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence, in particular the 
conclusion of the independent medical expert, is against the 
appellant's claim and that, therefore, the provisions of 
§ 5107(b) are not applicable.  Accordingly, the appeal is 
denied.  38 U.S.C.A. §§ 1151, 1310, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.312, 3.358.

		
ORDER

Entitlement to dependency and indemnity compensation (DIC) 
under provisions of 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


